W. Allen, J.
The only exception is to the instructions given, and to the refusal to give instructions asked, in regard to what would show that a person to whom intoxicating liquor was sold on the Lord’s day at an inn was a guest of the inn, within the meaning of the Pub. Sts. e. 100, § 9, el. 2, which provide that a licensed innholder “ may supply such liquor to guests who havé resorted to his house for food or lodging.”
The instructions asked by the defendant, and the objections urged by him to the instructions given, are founded on the supposed general meaning of the word “ guest.” It is not worth *292while to consider whether a person who resorts to an inn for the purpose of drinking becomes thereby a guest, within any meaning of the word. As used in the statute, the word is defined by the statute itself, and limited to persons who resort to the house for food or lodging, and clearly excludes those who resort there for the purpose of procuring and drinking intoxicating liquor. The rulings and instructions were correct.

Exceptions overruled.